                        Case 8:19-ap-00610-MGW                            Doc 197           Filed 12/10/20   Page 1 of 2
[Dntccnra] [District Notice Cancelling or Rescheduling Hearing / Conference / Trial (AP)]
                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                           TAMPA DIVISION



In re:                                                                   Case No. 8:19−bk−10111−MGW
                                                                         Chapter 11
Summit View, LLC


________Debtor*________/

Janet L Denlinger




              Plaintiff*


vs.                                                                      Adv. Pro. No. 8:19−ap−00610−MGW


Summit View, LLC




________Defendant*________/

                                                    NOTICE OF RESCHEDULED HEARING


           NOTICE IS GIVEN THAT the hearing regarding Cont'd Status Conference on Emergency Motion to
           Compel Mediation and Request for Emergency Hearing. Unopposed Filed by John J Lamoureux on
           behalf of Plaintiffs Harry R Denlinger, Janet L Denlinger. (Attachments: # 1 Mailing Matrix)
           (Lamoureux, John) Doc #102 , originally scheduled for December 11, 2020 at 10:00 AM, has been
           rescheduled .
           The hearing has been rescheduled and will be held on December 16, 2020 at 11:00 AM in Courtroom
           8A, Sam M. Gibbons United States Courthouse, 801 N. Florida Ave., Tampa, FL 33602.

           Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until further notice,
           Judges in all Divisions will conduct all hearings by telephone.

           For cases assigned to Judges Colton or Williamson, parties should arrange a telephonic appearance
           through Court Solutions (www.court−solutions.com). NOTE: All parties should proceed to the
           website and select 'Sign Up'. For unrepresented parties only, before submitting the completed form,
           you must select 'I am not an attorney' and 'Certified Indigent'. Once the information is submitted you
           will receive an email with further instructions.

           For cases assigned to Judges Delano, Funk, Jackson, Jennemann, McEwen, or Vaughan, parties
           should arrange a telephonic appearance through Court Call (866−582−6878).

           Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.
         Case 8:19-ap-00610-MGW                Doc 197       Filed 12/10/20       Page 2 of 2




                                      FOR THE COURT
Dated: December 10, 2020              Sheryl L. Loesch , Clerk of Court
                                      Sam M. Gibbons United States Courthouse
                                      801 North Florida Avenue, Suite 555
                                      Tampa, FL 33602


The Clerk's office is directed to serve a copy of this notice on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or
defendants.
